DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 23 December 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793             




                                                                                                                                                                               
Response to Arguments
Applicant’s arguments, see Pages 10-41, filed 23 December 2020, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of at least Simopoulos et al. (U.S. Patent Application No. 2007/0055153).  See the 35 U.S.C. 103 rejections below.

Status of Claims
Claims 1-20 are pending and examined below.  

Claim Objections
Claim 10 is objected to because of the following informalities:  “the” is repeated in the last line of the claim for the claim limitation “the anatomical characteristic”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4-5, 9-10, 12, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0055153 to Simopoulos et al. “Simopoulos”, U.S. Patent Application Publication No. 2004/0077952 to Rafter et al. “Rafter”.

Regarding claim 1, Simopoulos discloses a computer implemented method (“a processor applies a trained classifier”, Paragraph 0007; “instructions for implementing the processes, methods and/or techniques discussed herein are provided on computer-readable storage media or memories, such as a cache, buffer, RAM, removable media, hard drive or other computer readable storage media”, Paragraph 0026), comprising: 

analyzing the ultrasound images to identify an anatomical characteristic (“the classifier identifies a canonical view, tissue structure, flow pattern or combinations thereof from a medical image or sequence of images”, Paragraph 0028; “the classifier may identify cardiac structure associated with a particular view of the heart…a valve associated with an apical four chamber view”, Paragraph 0028; “In act 26, anatomical information is derived from the medical image. The anatomical information is derived from a single image or a sequence of images”, Paragraph 0033; the anatomical information is derived by applying a classifier. The classifier identifies anatomy in act 30 from the medical image”, Paragraph 0034) in the ultrasound images (“an ultrasound image or sequence of images are obtained”, Paragraph 0031). [Simopoulos discloses using the classifier to determine anatomical structures of the heart (Paragraph 0067) to determine or classify the image as a certain anatomical view, such as A4C (apical four-chamber), A2C (apical two-chamber), etc. (Paragraph 0068)].   
However, Simopoulos does not explicitly disclose the images are based on ultrasound data received from an ultrasound probe; grouping the ultrasound images into groups; and displaying at least one group of the ultrasound images on a graphical user interface (GUI).  
Rafter teaches a diagnostic image-acquisition system 110 (Paragraph 0025) with an ultrasound transducer as the patient imaging sensor 117 (Paragraph 0028) that is used to 
Rafter teaches acquiring a plurality of ultrasound images of an anatomical structure during a first ultrasound exam and displaying at least one group of the ultrasound images on a graphical user interface (GUI).  Rafter teaches an ultrasound system (“diagnostic image-acquisition system Fig. 1, Ref. 110, such as an ultrasound imaging system, Paragraph 0026) for acquiring the plurality of ultrasound images of an anatomical structure (Paragraph 0055), using the ultrasound transducer (Paragraph 0028),  during a first ultrasound exam (“obtain a plurality of medical diagnostic images of a patient treated with a contrast agent over time”, Abstract, Paragraph 0010; wherein the contrast agent is injected for a “patient-under-test”, Paragraph 0050; image sequence acquired during the stress examination, Paragraph 0087) which reads on a patient during an examination, and therefore would read on a patient during a first ultrasound exam, since ultrasound images are acquired).
Rafter further teaches grouping the ultrasound images into groups (“collecting a plurality of diagnostic images of a patient, where each of the diagnostic images is associated with an image-acquisition mode and a patient condition”, Paragraph 0011, and can be also grouped by anatomical view, See claim 2).
Rafter further teaches displaying at least one group of the ultrasound images on a graphical user interface (GUI).  As seen in Fig. 8, a display is generated (Fig. 8, Ref. 814) by identifying appropriate images (reads as a group of images) from the acquired images stored (Fig. 8, Ref. 816), and forwarding the images (group) in the preferred arrangement to the output device (display) (Fig. 8, Ref. 818).  Additionally, Rafter teaches the operator can specify preferences for arranging the display of diagnostic images, such as different anatomical views 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Simopoulos’s invention, wherein the method includes images that are based on ultrasound data received from an ultrasound probe; grouping the ultrasound images into groups; and displaying at least one group of the ultrasound images on a graphical user interface (GUI), as taught by Rafter, in order to allow the operator to selectively display images of a preferred anatomical view, such as apical-4 of a patient’s heart (Rafter, Paragraph 0083). 
Therefore, in the combination of Simopoulos and Rafter, Simopoulos acquires the plurality of ultrasound images and analyzes the plurality of ultrasound images from the same imaging session, wherein the analysis include identifying anatomical characteristics, such as the presence of a heart valve to determine the anatomical view, and Rafter would group the images based on the anatomical view, to selectively display a selected group on the GUI.

Regarding claim 2, the modifications of Simopoulos and Rafter discloses all the features of claim 1 above.
Simopoulos further discloses wherein the analyzing identifies a structural feature of an anatomical structure, in the ultrasound images, as the anatomical characteristic (Paragraph 0067).  Simopoulos discloses deriving anatomical information from the medical image, such as a medical diagnostic ultrasound image (Paragraph 0067) by identifying cardiac structure associated with a particular view of a heart, a heart valve, a heart wall, a chamber, a canonical view, a tissue structure, a flow pattern, or combinations thereof (Paragraph 0067).  

Regarding claim 4, the modifications of Simopoulos and Rafter disclose all the features of claim 2 above.  
	As disclosed in the claim 1 rejection above, the modifications of Simopoulos and Rafter disclose wherein the grouping operation is further based on view windows of the anatomical structure.  Rafter teaches collecting a plurality of diagnostic images of a patient, where each of the diagnostic images is associated with an image-acquisition mode and a patient condition (Paragraph 0011) and can be also grouped by anatomical view (See claim 2) such as apical-4, apical 2, parasternal long, parasternal short, etc. (Paragraph 0082), and the selected group (such as apical-4) can be selectively displayed (Paragraph 0083).  The views are based on anatomical structure since as disclosed by Simopoulos, apical four or apical four chamber view shows all four cavities of the heart, namely left and right ventricles, and left and right atria, versus an apical-2 only shows the left ventricle and left atrium (Paragraph 0003).  

Regarding claim 5, the modifications of Simopoulos and Rafter disclose all the features of claim 2 above.
Rafter further teaches tagging the ultrasound images based on at least one of a view window, the anatomical structure, a pathology of interest, or the anatomical characteristic of a first ultrasound image. Rafter teaches that each of the image files includes an image file header that include a plurality of bits, that designate a image acquisition mode, image acquisition orientation, and patient condition (Paragraph 0074). The image header reads on a tag, or tagging of the image file. The image acquisition orientation reads on a view window, and the patient condition (i.e. patient stress level, blood flow, Paragraph 0060) reads on a pathology of interest.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos and Rafter, wherein the images are tagged based on view window, the anatomical 

Regarding claim 9, Simopoulos discloses a medical imaging system (“ultrasound system”, Fig. 1, Ref. 10; “medical diagnostic imaging system”, Paragraph 0022) comprising: 
a display (Fig. 1, Ref. 16; Paragraph 0022); and 
a controller circuit (“processor”, Fig. 1, Ref. 12; Paragraph 0022) configured to:
 acquire a plurality of ultrasound images (“one or more medical images are obtained.  The medical images are obtained by real-time scanning. For example, an ultrasound image or sequence of images are obtained by scanning a two or three-dimensional region of a patient”, Paragraph 0031) during a first ultrasound exam (“a method is provided for controlling a medical diagnostic ultrasound imaging system. An ultrasound image is obtained”, Paragraph 0007; “The recognition may be in real-time, during a same imaging session or while the imaging is occurring”, Paragraph 0020); and 
analyze the ultrasound images to identify an anatomical (“the classifier identifies a canonical view, tissue structure, flow pattern or combinations thereof from a medical image or sequence of images”, Paragraph 0028; “the classifier may identify cardiac structure associated with a particular view of the heart…a valve associated with an apical four chamber view”, Paragraph 0028; “In act 26, anatomical information is derived from the medical image. The anatomical information is derived from a single image or a sequence of images”, Paragraph 0033; the anatomical information is derived by applying a classifier. The classifier identifies anatomy in act 30 from the medical image”, Paragraph 0034) in the ultrasound images (“an ultrasound image or sequence of images are obtained”, Paragraph 0031). [Simopoulos discloses using the classifier to determine anatomical structures of the heart (Paragraph 0067) 
However, Simopoulos does not explicitly disclose an ultrasound probe configured to acquire ultrasound data of an anatomical structure; the images are based on ultrasound data received from an ultrasound probe; group the ultrasound images into groups based on the anatomical characteristics; and display at least one group on a graphical user interface (GUI).  
Rafter teaches a diagnostic image-acquisition system 110 (Paragraph 0025) with an ultrasound transducer as the patient imaging sensor 117 (Paragraph 0028) that is used to provide a plurality of signals to the diagnostic image-acquisition system (Paragraph 0028) to produce one or more graphic representations (image)  of various portions of the anatomy of the patient-under-test (Paragraph 0028).  This reads on the system having an ultrasound probe configured to acquire ultrasound data of an anatomical structure and the images are based on ultrasound data received from an ultrasound probe.  
Rafter teaches acquiring a plurality of ultrasound images of an anatomical structure during a first ultrasound exam and displaying at least one group of the ultrasound images on a graphical user interface (GUI).  Rafter teaches an ultrasound system (“diagnostic image-acquisition system Fig. 1, Ref. 110, such as an ultrasound imaging system, Paragraph 0026) for acquiring the plurality of ultrasound images of an anatomical structure (Paragraph 0055), using the ultrasound transducer (Paragraph 0028),  during a first ultrasound exam (“obtain a plurality of medical diagnostic images of a patient treated with a contrast agent over time”, Abstract, Paragraph 0010; wherein the contrast agent is injected for a “patient-under-test”, Paragraph 0050; image sequence acquired during the stress examination, Paragraph 0087) which reads on a patient during an examination, and therefore would read on a patient during a first ultrasound exam, since ultrasound images are acquired).
Rafter further teaches grouping the ultrasound images into groups (“collecting a plurality of diagnostic images of a patient, where each of the diagnostic images is associated with an 
Rafter further teaches displaying at least one group of the ultrasound images on a graphical user interface (GUI).  As seen in Fig. 8, a display is generated (Fig. 8, Ref. 814) by identifying appropriate images (reads as a group of images) from the acquired images stored (Fig. 8, Ref. 816), and forwarding the images (group) in the preferred arrangement to the output device (display) (Fig. 8, Ref. 818).  Additionally, Rafter teaches the operator can specify preferences for arranging the display of diagnostic images, such as different anatomical views of a cardiac patient’s heart (e.g., apical-4, apical-2, parasternal long, parasternal short, etc.) (Paragraph 0082).  Further, Rafter discloses the display includes graphical logic that allows the manipulation of the images such as a scroll pushbutton or thumbnail pushbutton (Paragraph 0107), which reads on a graphical user interface.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Simopoulos’s invention, wherein the system includes an ultrasound probe configured to acquire ultrasound data of an anatomical structure; the images are based on ultrasound data received from an ultrasound probe; grouping the ultrasound images into groups based on the anatomical characteristics; and displaying at least one group on a graphical user interface (GUI), as taught by Rafter, in order to allow the operator to selectively display images of a preferred anatomical view, such as apical-4 of a patient’s heart (Rafter, Paragraph 0083). 
Therefore, in the combination of Simopoulos and Rafter, Simopoulos acquires the plurality of ultrasound images and analyzes the plurality of ultrasound images from the same imaging session, wherein the analysis include identifying anatomical characteristics, such as the presence of a heart valve to determine the anatomical view, and Rafter would group the images based on the anatomical view, to selectively display a selected group on the GUI.

Regarding claim 10, the modifications of Simopoulos and Rafter disclose all the features of claim 9 above.  
Simopoulos discloses wherein the controller circuit (processor 12, Paragraph 0027) is configured to analyze the ultrasound images to identify a structural feature of an anatomical structure, in the ultrasound images, as the anatomical characteristic (Paragraph 0067).  Simopoulos discloses the classifier derives anatomical information from the medical image, such as a medical diagnostic ultrasound image (Paragraph 0067) by identifying cardiac structure associated with a particular view of a heart, a heart valve, a heart wall, a chamber, a canonical view, a tissue structure, a flow pattern, or combinations thereof (Paragraph 0067), wherein the processor applies the classifier to the medical image (Paragraph 0028), and the medical image can be a sequence of images (Paragraph 0031).

Regarding claim 12, the modifications of Simopoulos and Rafter disclose all the features of claim 10 above.  
As disclosed in the claim 9 rejection above, the modifications of Simopoulos and Rafter disclose wherein the controller circuit is configured to group the portion of ultrasound images further based on view windows of the anatomical structure.  Rafter teaches collecting a plurality of diagnostic images of a patient, where each of the diagnostic images is associated with an image-acquisition mode and a patient condition (Paragraph 0011) and can be also grouped by anatomical view (See claim 2) such as apical-4, apical 2, parasternal long, parasternal short, etc. (Paragraph 0082), and the selected group (such as apical-4) can be selectively displayed (Paragraph 0083).  The views are based on anatomical structure since as disclosed by Simopoulos, apical four or apical four chamber view shows all four cavities of the heart, namely left and right ventricles, and left and right atria, versus an apical-2 only shows the left ventricle and left atrium (Paragraph 0003).  

Regarding claim 13, the modifications of Simopoulos and Rafter disclose all the features of claim 10 above.
Rafter further teaches tagging the ultrasound images based on at least one of a view window, the anatomical structure, a pathology of interest, or the anatomical characteristic of a first ultrasound image. Rafter teaches that each of the image files includes an image file header that include a plurality of bits, that designate a image acquisition mode, image acquisition orientation, and patient condition (Paragraph 0074). The image header reads on a tag, or tagging of the image file. The image acquisition orientation reads on a view window, and the patient condition (i.e. patient stress level, blood flow, Paragraph 0060) reads on a pathology of interest.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos and Rafter, wherein the images are tagged based on view window, the anatomical structure, a pathology of interest, or the anatomical characteristic of a first ultrasound image, as further taught by Rafter, in order to provide identifiers in the image file to allow the logic of the image selection to be able to quickly identify images with certain parameters, such as imaging parameters, or patient medical parameters/conditions (Rafter, Paragraph 0085).

Regarding claim 18, Simopoulos discloses a tangible and non-transitory computer readable medium (“The instructions for implementing the processes, methods and/or techniques discussed herein are provided on computer-readable storage media or memories, such as a cache, buffer, RAM, removable media, hard drive or other computer readable storage media”, Paragraph 0026) comprising one or more programmed instructions (“instructions stored in or on computer readable storage media”, Paragraph 0026; “stored instructions”, Paragraph 0027) configured to direct one or more processors (“processor”, fig. 1, Ref. 12; Paragraph 0022; “The processor 12 operates pursuant to stored instructions to perform various acts described herein, 
acquire a plurality of ultrasound images (“one or more medical images are obtained.  The medical images are obtained by real-time scanning. For example, an ultrasound image or sequence of images are obtained by scanning a two or three-dimensional region of a patient”, Paragraph 0031) during a first ultrasound exam (“a method is provided for controlling a medical diagnostic ultrasound imaging system. An ultrasound image is obtained”, Paragraph 0007; “The recognition may be in real-time, during a same imaging session or while the imaging is occurring”, Paragraph 0020); and 
analyze the ultrasound images to identify an anatomical (“the classifier identifies a canonical view, tissue structure, flow pattern or combinations thereof from a medical image or sequence of images”, Paragraph 0028; “the classifier may identify cardiac structure associated with a particular view of the heart…a valve associated with an apical four chamber view”, Paragraph 0028; “In act 26, anatomical information is derived from the medical image. The anatomical information is derived from a single image or a sequence of images”, Paragraph 0033; the anatomical information is derived by applying a classifier. The classifier identifies anatomy in act 30 from the medical image”, Paragraph 0034) in the ultrasound images (“an ultrasound image or sequence of images are obtained”, Paragraph 0031). [Simopoulos discloses using the classifier to determine anatomical structures of the heart (Paragraph 0067) to determine or classify the image as a certain anatomical view, such as A4C (apical four-chamber), A2C (apical two-chamber), etc. (Paragraph 0068)].
However, Simopoulos does not explicitly disclose the images are based on ultrasound data received from an ultrasound probe; group the ultrasound images into groups based on the anatomical characteristics; and display at least one group on a graphical user interface (GUI).  
Rafter teaches a diagnostic image-acquisition system 110 (Paragraph 0025) with an ultrasound transducer as the patient imaging sensor 117 (Paragraph 0028) that is used to 
Rafter teaches acquiring a plurality of ultrasound images of an anatomical structure during a first ultrasound exam and displaying at least one group of the ultrasound images on a graphical user interface (GUI).  Rafter teaches an ultrasound system (“diagnostic image-acquisition system Fig. 1, Ref. 110, such as an ultrasound imaging system, Paragraph 0026) for acquiring the plurality of ultrasound images of an anatomical structure (Paragraph 0055), using the ultrasound transducer (Paragraph 0028),  during a first ultrasound exam (“obtain a plurality of medical diagnostic images of a patient treated with a contrast agent over time”, Abstract, Paragraph 0010; wherein the contrast agent is injected for a “patient-under-test”, Paragraph 0050; image sequence acquired during the stress examination, Paragraph 0087) which reads on a patient during an examination, and therefore would read on a patient during a first ultrasound exam, since ultrasound images are acquired).
Rafter further teaches grouping the ultrasound images into groups (“collecting a plurality of diagnostic images of a patient, where each of the diagnostic images is associated with an image-acquisition mode and a patient condition”, Paragraph 0011, and can be also grouped by anatomical view, See claim 2).
Rafter further teaches displaying at least one group of the ultrasound images on a graphical user interface (GUI).  As seen in Fig. 8, a display is generated (Fig. 8, Ref. 814) by identifying appropriate images (reads as a group of images) from the acquired images stored (Fig. 8, Ref. 816), and forwarding the images (group) in the preferred arrangement to the output device (display) (Fig. 8, Ref. 818).  Additionally, Rafter teaches the operator can specify preferences for arranging the display of diagnostic images, such as different anatomical views 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Simopoulos’s invention, wherein the system includes wherein the images are based on ultrasound data received from an ultrasound probe; grouping the ultrasound images into groups based on the anatomical characteristics; and displaying at least one group on a graphical user interface (GUI, as taught by Rafter, in order to allow the operator to selectively display images of a preferred anatomical view, such as apical-4 of a patient’s heart (Rafter, Paragraph 0083). 
Therefore, in the combination of Simopoulos and Rafter, Simopoulos acquires the plurality of ultrasound images and analyzes the plurality of ultrasound images from the same imaging session, wherein the analysis include identifying anatomical characteristics, such as the presence of a heart valve to determine the anatomical view, and Rafter would group the images based on the anatomical view, to selectively display a selected group on the GUI.

Regarding claim 19, the modifications of Simopoulos and Rafter disclose all the features of claim 18 above.  
Simopoulos discloses wherein the one or more processors (“processor”, fig. 1, Ref. 12; Paragraph 0022; “The processor 12 operates pursuant to stored instructions to perform various acts described herein, such as obtaining data, deriving anatomical information, setting an imaging parameter and/or controlling imaging”, Paragraph 0027) are directed to analyze the ultrasound images to identify a structural feature of an anatomical structure, in the ultrasound images, as the anatomical characteristic (Paragraph 0067).  Simopoulos discloses the classifier derives anatomical information from the medical image, such as a medical diagnostic ultrasound 

Regarding claim 20, the modifications of Simopoulos and Rafter disclose all the features of claim 18 above.  
As disclosed in the claim 18 rejection above, the modifications of Simopoulos and Rafter disclose wherein the one or more processors are directed to group the ultrasound images based on view windows of the anatomical characteristic.  Rafter teaches collecting a plurality of diagnostic images of a patient, where each of the diagnostic images is associated with an image-acquisition mode and a patient condition (Paragraph 0011) and can be also grouped by anatomical view (See claim 2) such as apical-4, apical-2, parasternal long, parasternal short, etc. (Paragraph 0082), and the selected group (such as apical-4) can be selectively displayed (Paragraph 0083).  The views are based on anatomical characteristic since as disclosed by Simopoulos, apical four or apical four chamber view shows all four cavities of the heart, versus an apical-2 only shows the left ventricle and left atrium (Paragraph 0003).  

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos, in view of Rafter, further in view of U.S. Patent Application Publication No. 2019/0385307 to Yaqub et al. “Yaqub”, and further in view of U.S. Patent Application Publication No. 2008/0154123 to Jackson et al. “Jackson”.

Regarding claim 3, the modifications of Simopoulos and Rafter disclose all the features of claim 2 above, including wherein the analyzing operation includes identifying the anatomical structure with the ultrasound images.
However, the modifications of Simopoulos and Rafter do not disclose determining an orientation of the anatomical structure associated with a view window.
Yaqub teaches a similar system of using a classifier to automatically categorize biological and medical images (Abstract).  Yaqub teaches discriminating features from the medical images using a classifier system (Paragraph 0050) with eight classes that represent seven anatomical views, such as a 4-chamber view of the heart (Paragraph 0050).  As can be seen in Fig. 1B, the multiple orientation templates are used to determine the best orientation that would fit a template of a particular view (Paragraph 0033).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Simopoulos and Rafter, wherein the method includes determining an orientation of the anatomical structure associated with a view window, as taught by Yaqub, in order to capture the appearance of one or more main structures or features of interest in detecting and categorizing the image(s) (Yaqub, Paragraph 0053).
However, the modifications of Simopoulos, Rafter, and Yaqub do not disclose the grouping is based on the orientation.  
Jackson teaches grouping images according to their orientation (Paragraph 0051).  Jackson teaches automated image interpretation (Abstract) of an ultrasound imaging system (Fig 1, Ref. 18; Paragraph 0017).  Jackson further teaches acquiring a sequence of images representing the same or different regions (Paragraph 0044), and using a machine vision based algorithm, grouping of the images according to their orientation (Paragraph 0051).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by 

Regarding claim 11, the modifications of Simopoulos and Rafter disclose all the features of claim 9 above, including wherein the controller circuit is configured to identify an anatomical structure within the ultrasound images.
However, the modifications of Simopoulos and Rafter do not disclose determining an orientation of the anatomical structure associated with a view window.
Yaqub teaches a similar system of using a classifier to automatically categorize biological and medical images (Abstract).  Yaqub teaches discriminating features from the medical images using a classifier system (Paragraph 0050) with eight classes that represent seven anatomical views, such as a 4-chamber view of the heart (Paragraph 0050).  As can be seen in Fig. 1B, the multiple orientation templates are used to determine the best orientation that would fit a template of a particular view (Paragraph 0033).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Simopoulos and Rafter, wherein the system includes determining an orientation of the anatomical structure associated with a view window, as taught by Yaqub, in order to capture the appearance of one or more main structures or features of interest in detecting and categorizing the image(s) (Yaqub, Paragraph 0053).
However, the modifications of Simopoulos, Rafter, and Yaqub do not disclose the grouping is based on the orientation.  
Jackson teaches grouping images according to their orientation (Paragraph 0051).  Jackson teaches automated image interpretation (Abstract) of an ultrasound imaging system 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Rafter, Yaqub, where the grouping is based on the orientation, in order to improve the robustness of image interpretation (Jackson, Paragraph 0049) to allow for automated image interpretation (Jackson Paragraph 0006) which can overcome annotation errors generated by deviations in standard imaging protocols (Jackson, Paragraph 0004).

Claims 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos, in view of Rafter, and further in view of U.S. Patent Application Publication No. 2017/0046483 to Reicher et al. “Reicher”.

Regarding claim 6, the modifications of Simopoulos and Rafter disclose all the features of claim 1 above.
However, the modifications of Simopoulos and Rafter do not disclose selecting a first set of ultrasound images of the ultrasound images and a second set of ultrasound images from a second ultrasound exam based on a candidate trend, wherein the candidate trend is indicative of a change in at least one of a pathology of interest, an anatomical measurement, an anatomical function, or a view window; and determining a difference between the first and second sets of ultrasound images.
Reicher teaches selecting a first set of ultrasound images of the ultrasound images and a second set of ultrasound images from a second ultrasound exam based on a candidate trend, wherein the candidate trend is indicative of a change in at least one of a pathology of interest, 
Reicher teaches selecting a first image series, and selecting a comparison imaging series (reads on second image series) (Fig. 6, Ref. 610, 620; Paragraph 0334).  The images of the comparison series are selected based on having a common anatomical area (Paragraph 0313), but display changes, such as intensity changes related to myelination in the brain (Paragraph 0377, 386). This reads on selecting a second series based on a candidate trend. Reicher teaches detecting meaningful differences between the images of the image series (Paragraph 0335). This reads on determining a difference between the first and second sets of ultrasound images.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos and Rafter, wherein the method includes selecting a first set of ultrasound images of the ultrasound images and a second set of ultrasound images from a second ultrasound exam based on a candidate trend, wherein the candidate trend is indicative of a change in at least one of a pathology of interest, an anatomical measurement, an anatomical function, or a view window; and determining a difference between the first and second sets of ultrasound images, as taught by Reicher, in order to take two image series of a same modality taken some time, e.g., weeks or months, apart in order to determine differences between the two series of images (Reicher, Paragraph 0385), and allow detection of abnormal activity (Reicher, Paragraph 0376).

Regarding claim 14, the modifications of Simopoulos and Rafter disclose all the features of claim 10 above.
However, the modifications of Simopoulos and Rafter do not disclose a user interface, wherein the controller circuit is configured to receive a candidate trend from the user interface, 
Reicher teaches wherein the controller circuit is configured to receive a candidate trend from the user interface, wherein the candidate trend is indicative of a change in at least one of a pathology of interest, an anatomical measurement, or a view window.  
Reicher teaches in a similar field of endeavor of image analysis and medical diagnosis wherein the processing involves processing a plurality of images (Abstract).  Reicher teaches a first image of the first image series and each of the comparison image series are displayed on a display device. A user, providing a user input via using an input device, such as a mouse or keyboard, and/or another input method, may cycle through the images in each of the image series in order to determine a first image for comparison (Paragraph 0334).  This reads on a user interface.  The user interface of the computing system (Fig. 1, Ref. 150) with a processor (Fig. 1, Ref. 152), that reads on a controller circuit, receives the first and second image series and may receive a standard uptake values at particular anatomical areas of the brain that is indicative of abnormal activity in the particular anatomical areas (Paragraph 0376).  This reads on receiving a candidate trend from the user interface, wherein the candidate trend is indicative of a change in at least a pathology of interest.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos and Rafter, wherein the controller circuit is configured to receive a candidate trend from the user interface, wherein the candidate trend is indicative of a change in at least one of a pathology of interest, an anatomical measurement, or a view window, as taught by Reicher, in order to determine differences between the two series of images (Reicher, Paragraph 0385), and allow detection of abnormal activity in an anatomical area (Reicher, Paragraph 0376).

Regarding claim 15, the modifications of Simopoulos, Rafter, and Reicher disclose all the features of claim 14 above, including the controller circuit.
Reicher further teaches selecting a first set of ultrasound images of the ultrasound images and a second set of ultrasound images from a second ultrasound exam based on a candidate trend, wherein the candidate trend is indicative of a change in at least one of a pathology of interest, an anatomical measurement, an anatomical function, or a view window; and determining a difference between the first and second sets of ultrasound images.
Reicher teaches selecting a first image series, and selecting a comparison imaging series (reads on second image series) (Fig. 6, Ref. 610, 620; Paragraph 0334).  The images of the comparison series are selected based on having a common anatomical area (Paragraph 0313), and display changes, such as intensity changes related to myelination in the brain (Paragraph 0376-378). This reads on selecting a second series based on a candidate trend. Reicher teaches detecting meaningful differences between the images of the image series (Paragraph 0335). This reads on determining a difference between the first and second sets of ultrasound images.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos, Rafter, and Reicher, wherein the method includes selecting a first set of ultrasound images of the ultrasound images and a second set of ultrasound images from a second ultrasound exam based on a candidate trend, wherein the candidate trend is indicative of a change in at least one of a pathology of interest, an anatomical measurement, an anatomical function, or a view window; and determining a difference between the first and second sets of ultrasound images, as further taught by Reicher, in order to take two image series of a same modality taken some time, e.g., weeks or months, apart in order to determine differences between the two series of images (Reicher, Paragraph 0385), and allow detection of abnormal activity (Reicher, Paragraph 0376).

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos, in view of Rafter, and further in view of U.S. Patent Application Publication No. 2015/0182191 to Caluser et al. “Caluser”.

Regarding claims 7, the modifications of Simopoulos and Rafter disclose all the features of claim 1 above.
However, the modifications of Simopoulos and Rafter do not disclose comparing the ultrasound images to a protocol, wherein the protocol includes a plurality of view windows of an anatomical structure; and determining a difference between the plurality of view windows associated with the protocol and the ultrasound images acquired, the difference representing view windows of the protocol that have not been acquired.  
Caluser teaches in a similar field of endeavor of image processing for a diagnostic imaging system such as ultrasound, wherein a region of interest is scanned (Abstract). Caluser teaches comparing the ultrasound images to a protocol, wherein the protocol includes a plurality of view windows of an anatomical structure and determining a difference between the plurality of view windows associated with the protocol and the ultrasound images acquired, the difference representing view windows of the protocol that have not been acquired (Paragraph 0102).
Caluser teaches assessing any 2D areas or 3D volumes which were not adequately evaluated with ultrasound images (Paragraph 0102).  Caluser teaches an apparatus and automated method of assessing the completeness of scanning in the region of interest during handheld ultrasound procedure to assure the examination quality and prevent missing lesions (Paragraph 0010).  ).  Caluser teaches using a protocol of a breast ultrasound examination (Paragraph 0080) and discloses comparing the images to determine if images contain certain features such as the chest wall (Paragraph 0105), and reads on comparing the image to view windows of a protocol, where different positions of the breast represent reads on different view 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos and Rafter, wherein the method includes comparing the ultrasound images to a protocol, wherein the protocol includes a plurality of view windows of an anatomical structure, and determining a difference between the plurality of view windows associated with the protocol and the ultrasound images acquired, the difference representing view windows of the protocol that have not been acquired, as taught by Caluser, in order to determine areas that need to be rescanned in a protocol (Caluser, Paragraph 0107) in order to fully complete a scanning protocol (Caluser, Paragraph 0103).

Regarding claim 8, the modifications of Simopoulos and Rafter disclose all the features of claim 1 above.
However, the modifications of Simopoulos and Rafter do not disclose comparing the ultrasound images to a protocol; identifying anatomical measurements performed on the 
Caluser teaches determining 2D chest wall surface map and 2D breast superficial surface map from the ultrasound image data (Paragraph 0114).  Caluser teaches using a protocol of a breast ultrasound examination (Paragraph 0080) and teaches comparing the images to determine if images contain certain features such as the chest wall which is required for completeness in an imaging protocol (Paragraph 0105), and reads on comparing the image to view windows of a protocol, where different positions of the breast represent reads on different view windows.  Caluser further teaches if a chest wall is not detected or if too much underneath the chest wall is detected in an image, the image in this region would have to be reimaged (Paragraph 0105).  This reads on missing image data and the region corresponding to this image would read on a view that is not yet acquired, since the required view window was initially, but unsuccessfully acquired, and missing required features of the imaging protocol.  Further, Caluser discloses detecting unacceptable gaps in the position data represented in the plurality of image data (Paragraph 0107).  These gaps also reads on missing view windows, and a difference between the plurality of images and the protocol.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos and Rafter, wherein the method includes comparing the ultrasound images to a protocol, wherein the protocol includes identifying anatomical measurements performed on the ultrasound images; and determining a difference between i) the anatomical measurements performed on the ultrasound images and ii) anatomical measurements associated with the protocol, the difference representing anatomical measurements windows of the protocol that have not been acquired, as taught by Caluser, in order to determine areas that need to be 

Regarding claim 16, the modifications of Simopoulos and Rafter disclose all the features of claim 9 above, including the controller circuit.
However, the modifications of Simopoulos and Rafter do not disclose comparing the ultrasound images to a protocol, wherein the protocol includes a plurality of windows of an anatomical structure and determining a difference between the plurality of view windows associated with the protocol and the ultrasound images acquired, the difference representing view windows of the protocol that have not been acquired.
Caluser teaches in a similar field of endeavor of image processing for a diagnostic imaging system such as ultrasound, wherein a region of interest is scanned (Abstract). Caluser teaches comparing the ultrasound images to a protocol, wherein the protocol includes a plurality of windows of an anatomical structure and determining a difference between the plurality of view windows associated with the protocol and the ultrasound images acquired, the difference representing view windows of the protocol that have not been acquired (Paragraph 0102).
Caluser teaches assessing any 2D areas or 3D volumes which were not adequately evaluated with ultrasound images (Paragraph 0102).  Caluser teaches an apparatus and automated method of assessing the completeness of scanning in the region of interest during handheld ultrasound procedure to assure the examination quality and prevent missing lesions (Paragraph 0010).  ).  Caluser teaches using a protocol of a breast ultrasound examination (Paragraph 0080) and discloses comparing the images to determine if images contain certain features such as the chest wall (Paragraph 0105), and reads on comparing the image to view windows of a protocol, where different positions of the breast represent reads on different view windows of an anatomical structure.  Further, Caluser discloses detecting unacceptable gaps in the position data represented in the plurality of image data (Paragraph 0107), since in an 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos and Rafter, wherein the method includes comparing the ultrasound images to a protocol, wherein the protocol includes a plurality of windows of an anatomical structure and determining a difference between the plurality of view windows associated with the protocol and the ultrasound images acquired, the difference representing view windows of the protocol that have not been acquired, as taught by Caluser, in order to determine areas that need to be rescanned in a protocol (Caluser, Paragraph 0107) in order to fully complete a scanning protocol (Caluser, Paragraph 0103).

Regarding claim 17, the modifications of Simopoulos and Rafter disclose all the features of claim 9 above, including the controller circuit.
However, the modifications of Simopoulos and Rafter do not disclose comparing the ultrasound images to a protocol; identifying anatomical measurements performed on the ultrasound images; and determining a difference between i) the anatomical measurements performed on the ultrasound images and ii) anatomical measurements associated with the 
Caluser teaches determining 2D chest wall surface map and 2D breast superficial surface map from the ultrasound image data (Paragraph 0114).  Caluser teaches using a protocol of a breast ultrasound examination (Paragraph 0080) and teaches comparing the images to determine if images contain certain features such as the chest wall which is required for completeness in an imaging protocol (Paragraph 0105), and reads on comparing the image to view windows of a protocol, where different positions of the breast represent reads on different view windows.  Caluser further teaches if a chest wall is not detected or if too much underneath the chest wall is detected in an image, the image in this region would have to be reimaged (Paragraph 0105).  This reads on missing image data and the region corresponding to this image would read on a view that is not yet acquired, since the required view window was initially, but unsuccessfully acquired, and missing required features of the imaging protocol.  Further, Caluser discloses detecting unacceptable gaps in the position data represented in the plurality of image data (Paragraph 0107).  These gaps also reads on missing view windows, and a difference between the plurality of images and the protocol.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Simopoulos and Rafter, wherein the method includes comparing the ultrasound images to a protocol, wherein the protocol includes identifying anatomical measurements performed on the ultrasound images; and determining a difference between i) the anatomical measurements performed on the ultrasound images and ii) anatomical measurements associated with the protocol, the difference representing anatomical measurements windows of the protocol that have not been acquired, as taught by Caluser, in order to determine areas that need to be rescanned in a protocol (Caluser, Paragraph 0107) in order to fully complete a scanning protocol (Caluser, Paragraph 0103).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/            Examiner, Art Unit 3793  

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793